People v Rogers (2019 NY Slip Op 02726)





People v Rogers


2019 NY Slip Op 02726


Decided on April 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-07346
 (Ind. No. 2483/15)

[*1]The People of the State of New York, respondent,
vJeffrey Rogers, appellant.


Paul Skip Laisure, New York, NY (Patricia Pazner of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Roni C. Piplani of counsel; Deanna Russo on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by this motion, from a sentence of the Supreme Court, Queens County (Stephen Knopf, J.), imposed June 24, 2016, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Brown, 122 AD3d 133), and thus, does not preclude review of his excessive sentence claim. The defendant's execution of a written waiver form does not overcome the inadequacy of the Supreme Court's explanation of the right to appeal, and defense counsel's off-the-record explanation to the defendant of the waiver form cannot compensate for the deficiencies in the court's oral colloquy (see People v Brown, 122 AD3d at 138-139).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court